Citation Nr: 0612433	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to July 26, 2000 for 
the award of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from January 
1965 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

1.  A formal claim for entitlement to service connection for 
PTSD was received by the RO from the veteran on July 26, 
2000.  

2.  In a July 2001 rating decision, the RO awarded 
entitlement to service connection for PTSD, effective from 
July 26, 2000.


CONCLUSION OF LAW

The veteran is not entitled to an effective date prior to 
July 26, 2000 for the award of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5110(a), 7105(d) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 
3.400(b)(2)(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initially filed for entitlement to service 
connection for PTSD in November 1988.  In an April 1989 
rating decision, the RO denied the veteran's claim.  The 
Board affirmed this determination in an August 1991 decision.  
A rating decision issued by the RO and affirmed by the Board 
is considered final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1104 (2005).   

Thereafter, the veteran again filed a claim for service 
connection for PTSD in March 1996.  In a June 1996 rating 
decision, the RO denied the veteran's claim.  The veteran did 
not formally appeal this rating decision.  Prior unappealed 
decisions of the RO are final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2005).  The record reflects 
that the RO did not receive any subsequent correspondence 
containing an expression by the veteran's of an intent to 
pursue service connection for PTSD until July 26, 2000, when 
the RO received a claim for entitlement to service connection 
for PTSD in a statement from the veteran.  

In a July 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective from July 26, 2000.  In an 
August 2001 rating decision, the RO granted a 70 percent 
rating for PTSD, also effective from July 26, 2000, and a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) from that same 
date. 

Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  See 38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an award of service 
connection or of increased compensation "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  See 38 C.F.R. § 3.400 (2005).  If, however, a 
claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation.  See 38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Evidence of record does not show that the veteran filed a 
formal or informal claim for service connection for PTSD 
after the June 1996 rating decision and prior to the formal 
claim received by the RO on July 26, 2000.  Therefore, the 
veteran's claim for service connection for PTSD was received 
on July 26, 2000.  

The Board acknowledges the veteran's contention in the April 
2005 hearing transcript that his psychiatric disability was 
misdiagnosed and that he has suffered from the same PTSD 
symptomatology since his initial claim in 1988.  Competent 
medical evidence of record as well as the veteran's 
statements indicate that his PTSD arose before his formal 
claim for service connection was received in July 2000, as it 
was clearly shown at the time of a June 27, 2000 VA treatment 
note, which included a pertinent diagnosis of PTSD.  

Under 38 C.F.R. § 3.400, the date of receipt of the claim in 
this case is the proper effective date for the award of 
service connection for PTSD, as July 26, 2000 is later than 
the date entitlement to service connection arose.  
Consequently, entitlement to an effective date prior to July 
26, 2000 for the award of entitlement to service connection 
for PTSD is denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's service connection claim was received in July 
2000.  The RO granted the service connection claim in July 
2001.  In an August 2001 rating decision, the RO granted an 
increased evaluation of 70 percent for PTSD and a TDIU 
rating, both effective from July 26, 2000.  Thereafter, the 
veteran indicated in a notice of disagreement (NOD) that he 
disagreed with the effective date for the assignment of 
service connection for PTSD.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Letters dated in January 2001 and January 2004 from VA 
complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
the January 2001 and 2004 letters, he was given the text of 
38 C.F.R. § 3.159 in the May 2003 SOC.  Consequently, he was 
aware of this provision.  

Nevertheless, the Board finds that any defect in the timing 
of the notice requirement was harmless error.  Notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, after the notice was 
provided, the case was readjudicated in a March 2005 SSOC.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claim for PTSD, but was not given notice 
of the type of evidence necessary to establish disability 
ratings or effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The claim 
for service connection was granted by the RO in the July 2001 
rating decision.  Consequently, the claim for service 
connection was substantiated and any defect in the section 
5103(a) notice concerning the elements of that service 
connection claim would also be harmless error.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, private 
treatment records, VA treatment records, and multiple VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided with multiple VA examinations.    

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an effective date prior to July 26, 2000 for 
the award of entitlement to service connection for PTSD is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


